Citation Nr: 1739263	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-29 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for headaches. 

3.  Entitlement to service connection for a disorder manifested by chest pain. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the Navy from October 1995 to October 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama and October 2014 and March 2016 Board remands.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2014 and March 2016, the Board remanded these claims to provide the Veteran with a videoconference hearing.  Remand is once again required to provide such a hearing.  

The Veteran or his representative may request a different date for a hearing within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  However, after one change in the hearing date is granted based on a request received during such period, the date of the hearing becomes fixed.  After a hearing date has become fixed, an extension of time for appearance at a hearing will be granted only for good cause, with due consideration of the interests of other parties if a simultaneously contested claim is involved.  Examples of good cause include, but are not limited to, illness of the appellant and/or representative, difficulty in obtaining necessary records, and unavailability of a necessary witness.  See 38 C.F.R. § 20.702 (2016).  Here, the Board finds that good cause was shown by the Veteran. 

In a November 3, 2016 letter, the RO notified the Veteran that he was scheduled for a December 13, 2016 video conference hearing.  The Veteran did not attend this hearing.  However, a December 13, 2016 VA medical record indicated that the Veteran arrived late for a VA medical appointment due to weather and traffic.  In an April 2017 statement, the Veteran reported that he had been hospitalized in November 2016 for kidney stones and requested that the hearing be rescheduled.  Upon consideration of the above, the Board, giving the Veteran the benefit of the doubt, finds that scheduling the Veteran for a new video conference hearing at the Montgomery RO is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference Board hearing at the Montgomery, Alabama RO in accordance with his request.  Notify the Veteran that he must request any further rescheduling of his hearing within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  If such a request is not provided, then the Veteran must provide good cause for rescheduling.  Also notify the Veteran that if he fails to appear for a scheduled hearing, without such a request, the appeal will be processed as though the request for a hearing had been withdrawn and no further request for a hearing will be granted in the same appeal unless such failure to appear was with good cause and the cause for the failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


